Citation Nr: 0032435	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-06 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) (formerly diagnosed as 
psychophysiologic cardiovascular and gastric reaction), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound, anterior chest, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, with retained foreign bodies, left 
ventricular myocardium, currently rated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from January 1949 to 
February 1954.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, regional 
office (RO).  The rating changed the diagnosis of a service-
connected psychoneurotic disorder, as noted, supra, and 
denied increased ratings for the two disabilities rated as 
residuals gunshot or shell fragment wounds.

The original rating decision of May 1954 identified the 
veteran's combat wounds as shell fragment wounds, 
subsequently occasionally called shrapnel wounds.  For 
unexplained reasons, a July 1970 rating decision identified 
the injury rated for pulmonary manifestations as a gunshot 
wound.  Historically, the veteran suffered injury from mortar 
fire, not gunshot.  The distinction is without ramification 
to the current rating.  The Board uses the original 
nomenclature to achieve consistency between the stated issue 
on appeal and the service medical records discussed below.

In June 1998, the appellant had a hearing before the 
undersigned, the Veterans Law Judge of the Board of Veterans' 
Appeals (Board) assigned by the Chairman of the Board to 
conduct the hearing and decide the appeal.  See 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  The Board remanded the case in 
December 1998.  It is now returned to the Board.

Appellate decision on the PTSD and TDIU issues in this appeal 
is deferred pending return from the remand appended to this 
decision.


FINDINGS OF FACT

1.  Residual of a shell fragment wound, anterior chest, 
comprises a calcified plaque of the left lung and is 
essentially asymptomatic and causes no disability.

2.  Residuals of a shell fragment wound with retained foreign 
bodies, left ventricular myocardium, are essentially 
asymptomatic and cause no disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a shell fragment wound, anterior 
chest are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.73, 4.97, Diagnostic Code 5321-6843 
(2000); 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a shell fragment wound, with 
retained foreign bodies, left ventricular myocardium, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7099-7003 (2000); 38 C.F.R. 
§ 4.104 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records reveal the veteran sustained multiple 
shell fragment wounds in combat in Korea on September 2, 
1950, including wounds of the anterior chest wall.  X-ray 
studies in September 1950 gave the impression of intracardiac 
location of one fragment seen inside the cardiac shadow and 
of another in a lung.  Initial electrocardiogram (EKG) was 
consistent with a posterior myocardial infarction, but was 
felt due to posterior myocardial injury due to the foreign 
body.  Clinically, the veteran was asymptomatic on October 3, 
1950.  Numerous EKGs in September and October 1950 showed 
continuing prominent Q waves, eventually produced the opinion 
that there was probably not myocardial damage.  Through 
January 1951, EKGs were essentially unchanged.

X-ray studies of the chest on November 20, 1950, showed two 
metallic foreign bodies in the soft tissue, one seen in the 
right fifth interspace just to the right of the sternum on 
the posterior/anterior view, and on lateral and oblique 
views, this foreign body was seen to be in the anterior 
portion of the chest and outside of the cardiac silhouette 
and not inside the pericardial sac.  The other fragment was 
seen at the costochondral junction on the left side, possibly 
within the pericardial sac, but not within the heart itself.  
Fluoroscopy that date revealed a metallic foreign body 
measuring about 1 x 0.8 cm that moved with contraction and 
relaxation of the cardiac muscle.  It appeared to be located 
in the posterior myocardium, about 2-cm from the apex of the 
heart.  The location was said to be confirmed by chest 
plates.  Another metallic foreign body, measuring 1.5 cm 
about 1 cm behind the mid-sternum in the anterior 
mediastinum.  The veteran was reporting two different types 
of chest pain.  One type was in the sternal area, sharp, and 
occurring occasionally during deep inspiration.  The other 
was described as a retrosternal "tightening" felt sometimes 
following effort.

The veteran underwent evaluation by cardiac surgeons and 
specialists to determine the feasibility and advisability of 
removing either or both fragments.  The consensus of a chest 
conference at Chelsea Naval Hospital in January 1951 was that 
the foreign body probably was not in the heart, and even if 
it was, it could not cause symptoms.  Symptoms were felt to 
be from pericardial reaction and greatly aggravated by 
cardiac neurosis.  Following the conference, two doctors 
fluoroscoped the veteran and opined that the foreign body in 
question was not in the heart.  The recommendation was that 
surgical removal was not indicated, and that the veteran be 
assured pain would resolve when the pericardial reaction 
resolved.  The veteran continued to complain of chest pain.

In August 1952, the veteran was hospitalized with complaints 
of chest pain.  He had tachycardia on admission, which 
resolved the night of admission and was asymptomatic 
thereafter.  The diagnosis was psychogenic cardiovascular 
reaction, substernal pain.  The veteran's February 1954 
separation examination noted a small scar on the left chest 
and stated no serious illness or injury while in the Army.  A 
March 1954 EKG was within normal limits.

March 1954 VA examination noted the veteran's complaints of 
chest discomfort on rainy days and concern about future heart 
damage should the shell fragment near his heart move.  
Examination was essentially negative, and the diagnosis was 
of two foreign bodies in the chest, asymptomatic.  On VA 
examination in April 1950, the veteran reported no 
significant change since the 1954 examination.  The diagnosis 
included retained foreign bodies in the thoracic cavity, 
asymptomatic.  A summary of VA hospitalization from March to 
May 1961 included a diagnosis of psychophysiologic 
musculoskeletal reaction manifested by chest pain.

On VA hospitalization in January 1980, the veteran had 
aortobifemoral bypass for atherosclerotic peripheral vascular 
disease with Lariche's syndrome and occlusion of the left 
iliac artery.  Prior medical history noted no other 
significant medical problems.

A June 1981 private physical examination report was negative 
for any breathing related condition and for heart trouble.  A 
September 1981 private physical examination report was 
negative for the heart and the lungs.

A February 1982 VA chest x-ray was normal for the lungs and 
the heart.  A January 1983 VA examination found the heart 
normal and confirmed peripheral vascular disease.  An October 
1985 outpatient examination found the chest clear clinically, 
and to x-ray study.

On VA hospitalization in June and July 1985 for complaints of 
claudication, the veteran was described as having long-
standing hypertension and well documented heart disease.  He 
was found to have occlusion of the previous bifemoral bypass 
graft.  The vascular surgery was redone.  Post-operatively, 
he had low cardiac output and increased viscosity from 
massive transfusion and underwent emergency thrombectomy, 
after which he had tachycardia, hyperventilation, increased 
blood pressure, wheezing and diffuse rhonchi.  These resolved 
with treatment.  Discharge diagnoses were aorta iliac 
occlusive disease, hypertension, and tachycardia.  From 
September 1986 to July 1987, he had three more peripheral 
vascular surgeries.  Risk factors noted were hypertension and 
smoking.  Physical examination was unremarkable except for 
the left lower extremity.

VA outpatient records from July 1989 to February 1991 show 
ongoing follow-up for peripheral vascular disease.  A 
February 1990 problem list included hypertension and coronary 
artery disease.  Examination found the lungs clear.  In March 
1990, the veteran complained of irregular heartbeat and chest 
pain every two days.  Later that month he had a normal EKG; 
follow-up noted noncompliance with hypertension medication.  
In April 1990, the impression on examination was rule out 
coronary artery disease and arrhythmia.  In December 1990, 
the veteran had upper respiratory complaints diagnosed as 
sinusitis and bronchitis.  In February 1991, the veteran 
complained of claudication at rest.  The assessment was 
severe atherosclerotic disease; he was advised to stop 
smoking.  In February 1992, assessments included hypertension 
and arteriosclerotic heart disease.

The veteran had VA hospitalization in November and December 
1991 for complaints of one month's duration of tingling and 
numbness of the right side of the face, dizzy spells, and 
near-syncope when bending over.  A 25-pack/year history of 
smoking was noted.  EKG was normal.  Dipyridamole thallium 
stress test for coronary artery disease showed no evidence of 
scars or dipyridamole-induced ischemia.  The diagnoses were 
carotid occlusive disease and hypertension.

A carotid duplex scan of November 1992 showed stenosis and 
occlusion of multiple carotid arteries.  On November 1992 
outpatient follow-up, the examiner noted the veteran had 
smoked two packs of cigarettes a day for over 50 years.

On VA examination of the heart in December 1992, the veteran 
had no complaints of recent chest pain, shortness of breath, 
palpitations, or skipped beats.  Upon examination, the 
diagnosis was psychophysiologic cardiovascular reaction, 
quiescent.

VA outpatient records from March 1993 to August 1995 
primarily show ongoing follow-up for peripheral vascular 
disease and hypertension.  A March 1993 medical history noted 
12 years of hypertension and 47 years of smoking a pack a 
day.  A June 1993 outpatient record noted a plan for the 
veteran to discontinue tobacco.  In January 1994, the veteran 
had a dipyridamole stress thallium scan for a clinical 
history of ischemic heart disease.  There was no evidence of 
fixed scarring.  The impression was normal scan without 
evidence of reversible ischemia.  When seen in vascular 
surgery in April 1994 for complaints of bilateral leg pain 
and dizziness upon arising, physical examination revealed 
crackles and wheezes in both lungs.  The assessment included 
history of hypertension and that the veteran was 
emphysematous since 1992.  The physician noted discussing 
smoking cessation with the veteran.  Carotid bruits were 
noted.  A February 1996 note reported that a Doppler study 
the previous month had ruled out ischemia, but that the 
veteran had exertional angina.  In July 1996, the lungs were 
clear to auscultation, and breathing was unlabored.  The 
diagnoses were hypertension and unstable coronary artery 
disease.

On VA hospitalization in July 1996 for complaints of chest 
pain, the heart had regular rate and rhythm, a II/VI systolic 
ejection murmur, crescendo, decrescendo with carotid 
irradiation, no S3 or S4 gallop, and no precordial friction 
rubs.  The lungs were clear to auscultation, without 
crackles, wheezes, or pleural friction rubs.  A dipyridamole 
thallium stress test showed reversible inferior ischemia.  
The diagnoses were stable angina, hypertension, and 
peripheral vascular disease.

The veteran had a VA heart examination for compensation 
purposes in August 1996.  The examiner noted that no medical 
records were provided, and the veteran was an extremely 
difficult historian.  The veteran reported that he got 
shrapnel in his heart muscle.  The veteran reported that the 
doctors had never told him anything, but a murmur was 
recently discovered, and he believed he had always had it.  
The veteran reported that he quit tobacco two years ago and 
formerly smoked one pack per day.  The examiner reported his 
review of computerized records of the July 1996 
hospitalization including an echocardiogram.  Physical 
examination revealed diminished, clear breath sounds and a 
regular heart beat with a 1-2/6 systolic murmur at the right 
sternal border and no gallops or rubs.  The impressions 
included coronary artery disease with hypertension and 
peripheral vascular disease.

VA cardiology outpatient notes of May to July 1997 show the 
veteran was followed for chest pain refractory to 
nitroglycerine.  The veteran reported he was smoking five or 
six cigarettes a day and trying to quit.  In July 1997, the 
veteran had clear, diminished breath sounds with a right, 
mid-lobe wheeze.

The veteran testified at a VA hearing in June 1997 that his 
chest hurt all of the time, which he related to shell 
fragment wounds in service.  His representative summarized 
the veteran's cardiac and cardiovascular status, asserting 
that the veteran satisfied all of the criteria of Diagnostic 
Code 7003 for a 100 percent schedular rating for the shell 
fragment wound of the myocardium.

On VA examination in September 1997, the veteran gave a 
history of shrapnel wounds of the chest in combat, no 
recollection of events between the time of injury and arrival 
in the United States, and no chest surgery.  Current 
complaints included constant chest pain with intermittent 
increases partially relieved by nitroglycerine.  The examiner 
noted a history of heart disease without myocardial 
infarction and a long history of peripheral vascular disease.  
The examiner listed current medications and summarized past 
vascular surgeries, noting currently good results and absence 
of claudication.  The veteran reported becoming short of 
breath with a half a block of walking and he reported a past 
history of congestive heart failure.  The veteran denied 
current symptoms of orthopnea or paroxysmal nocturnal 
dyspnea, swelling of the legs or chest pains with walking.  
He reported many years of heavy smoking and recent reduction 
to one or two cigarettes a day.

On physical examination, the examiner noted multiple vascular 
surgical scars, including of the chest, but that no shell 
fragment scar was visible on the chest.  The lungs were clear 
to percussion and auscultation.  Heart sounds, S1 and S2 were 
not distinctly heard.  A grade 2-3/6 holosystolic murmur was 
heard all over the precordium, loudest along the left sternal 
border.  Chest x-ray studies were compared with a May 1993 
study.  The current study showed fibrosis of the flora and 
thickening of the pleura of the left base unchanged from the 
older study.  Multiple metallic fragments were noted in the 
lower part of the chest.  The lungs were clear.  Acute air 
space disease was not identified.  The heart size was normal.  
EKG was normal.  An echocardiogram showed concentric left 
ventricular hypertrophy and moderate aortic stenosis with 
normal left ventricular function.  A nuclear medicine stress 
test found the left ventricular chamber of normal size with a 
suggestion of some minimal defect in the inferior wall on 
stress images, which demonstrated some reperfusion on rest 
images, consistent with minimal ischemia.  No additional 
abnormalities were seen.  The remainder of the left 
ventricular chamber was normal.  The stress test impression 
was suggestion of perhaps some very minimal inferior 
ischemia.

The September 1997 examiner's impression was history of 
multiple shrapnel wounds of the left arm and chest, 
complaints of continuous chest pain, and no x-ray evidence of 
congestive heart failure.  There was no clinical evidence of 
pericardial adhesions obliterating the sac.  The veteran was 
felt symptomatic due to his ischemic heart disease and 
hypertensive cardiomyopathy.  The examiner opined that the 
veteran's major disability was not due to the service-
connected injury of his chest.  The veteran seemed to have 
chronic obstructive pulmonary disease, non-service-connected, 
secondary to his longstanding smoking.

On March 1998 outpatient follow-up, the veteran complained of 
pleuritic pain of the right chest along the mid-axillary line 
for six months.  On examination, he was in no acute distress.  
There was some tenderness along the mid-axillary line on the 
left and rhonchi localized in that area.  The lungs were 
otherwise clear.  The heart was regular, without murmurs, 
gallops, or rubs.  Chest x-ray showed left pleural plaque at 
the left lung base and surgical changes and shrapnel.  The 
assessment was rule out left pleural plaque as source of 
pleuritic pain.

The veteran testified at a hearing before the undersigned in 
June 1998.  He reported that he sustained shell fragment 
wounds of his chest in Korea, and that he now has chest pain.  
He stated he took nitroglycerine for the chest pain.  He 
indicated his belief that the nitroglycerine was for his 
heart.  He reported having breathing problems and that he had 
done poorly on a breathing test.  He stated that no doctor 
had ever told him his breathing problems were related to his 
chest injury, but that he had never asked if they were.  He 
reported using a vaporizer twice daily to aid breathing.  He 
stated that all of his medical treatment is at a VA facility.  
He said he became short of breath and had to rest after 
walking for a half of a block.

When the veteran's representative questioned him about the 
shell fragment wound of the heart, the veteran reported he 
had seen several surgeons, but he was unsure whether that had 
been for his heart.  He reported using two to four 
nitroglycerine tablets a week.  He reported having chest pain 
three times in the past month that he felt was so severe that 
he should have gone to the hospital, but he did not for fear 
he would not make it, so he took additional nitroglycerine.

The veteran was hospitalized in November 1998 for complaints 
of bilateral lower leg claudication with minimal exertion and 
sometimes at rest and also with four or five episodes of 
sharp substernal pain at rest or with exertion associated 
with shortness of breath, palpitations, and occasional 
diaphoresis.  He was admitted with the assessment of unstable 
angina by history, COPD, severe peripheral vascular disease, 
rule out mitral regurgitation.  Echocardiogram showed all 
chambers of the heart normal.  There was annular 
calcification of the mitral valve.  The study was felt to be 
borderline.  The veteran was admitted again in April 1999 for 
unstable angina upon complaint of increasing frequency, 
severity, and duration of chest pain.

A pulmonary function test of April 1999 showed post-
bronchodilator challenge FEV1 (forced expiratory volume in 
one second) of 47 percent and FEV1/FVC (forced vital 
capacity) ratio of 66 percent.  A May 1999 outpatient follow-
up note of a recent admission for anemia and unstable angina 
rule out myocardial infarction noted continuing complaints of 
two to three episodes a day of sharp, substernal pain and 
associated symptoms.  Recent catheterization and carotid 
Doppler scan had confirmed virtually occlusive coronary 
arteries.  On examination, the lungs were clear, the heart 
was regular with 2-3/6 holosystolic murmur and bilateral 
carotid bruits.  The assessment was unstable non-surgical 
angina by history in patient with severe coronary artery 
disease and peripheral vascular disease who is not a 
candidate for coronary artery bypass graft; COPD; severe 
peripheral vascular disease.  The plan was for continued 
supportive care.

The veteran had a VA respiratory examination in March 2000.  
The examiner reported that he reviewed the veteran's VA 
claims file, medical history, and that x-ray and pulmonary 
function tests were done recently.  The examiner reported 
that the veteran's past medical history was significant for 
severe peripheral vascular disease and smoking.  The examiner 
also noted history of shrapnel wounds of the anterior chest 
in 1950 in Korea.  The veteran reported having no knowledge 
whether he had chest surgery; he did not recall having chest 
tubes in place, being on a breathing machine, or receiving 
oxygen.  He reported that after a year of hospitalization and 
convalescence, he was retrained as a cook and served in that 
capacity thereafter in the service and after service in the 
Merchant Marine and privately until retirement in 1983.  He 
denied history of asbestos or other irritant exposure.

Current complaints included limitation of activity with 
increasing shortness of breath with steadily decreasing 
activity.  He reported dizziness with 10 feet of walking.  He 
reported a chronic cough, occasionally productive.  He denied 
orthopnea and hemoptysis and reported progressive paroxysmal 
nocturnal dyspnea over the past year.  He did not use oxygen 
therapy at home.  Social history included smoking from age 12 
until 1950, smoking a pipe, chewing tobacco, and subsequently 
a package of cigarettes a day until 1984, when he stopped.  
He reported currently smoking one or two cigarettes a day and 
continuing to smoke.  The examiner noted the veteran's 
hospitalization and surgical history.

On physical examination, the veteran was not in any 
respiratory distress.  The chest had a small scar near the 
left parasternal border over the 10th rib anteriorly.  The 
lungs had equal expansion with occasional rhonchi.  There was 
no dullness to percussion.

The examiner reported a March 10, 2000, spirometry test, 
which showed improvements of FEV1 and FVC when compared to 
the previous pulmonary function test.  The current study 
showed FVC of 2.05 or 60% predicted pre-bronchodilator 
treatment and an FEV1 of 1.47, or 56% of predicted pre-
bronchodilator treatment, with a ratio of 72%.  Post-
bronchodilator treatment showed an FVC of 2.48 or 73% of 
predicted, with a post-treatment change of 21%.  He had an 
FEV1 of 1.60 or 61 percent of predicted, or a 9% change and a 
ratio of 64%.  His slow vital capacity was 2.31, which 
corresponded to his forced vital capacity and that is at 68% 
pr predicted, and his residual volume was 2.43 or 1007% of 
predicted with a residual volume of total lung capacity ratio 
of 51%.  His DLCO adjusted was 13.7 or 75% of predicted, and 
his DLCO corrected to albuterol volume was 3.25, or 87% of 
predicted, which was normal.

A chest x-ray of April 1999 showed the heart size within 
moderate limits and also pulmonary vascular congestion 
bilaterally with increased interstitial markings, minimal 
blunting of the left costophrenic angle opacities paralleling 
the left pleural space, and a surface in the lung most likely 
due to a plaque.  There was also shrapnel in the anterior 
right parasternal area, most likely in the lung parenchyma, 
which corresponded to the ninth rib posteriorly or the fourth 
rip anteriorly, and there was shrapnel or a foreign body in 
the mid diaphragm on the left side at the level of the 10th 
rib.

The pulmonary examiner's impression was that the veteran had 
moderate pulmonary disease with reversibility after 
bronchodilator challenge.  He did not have any evidence of 
restriction, his diffusing capacity was normal, and his 
arterial blood gases showed that he had chronic respiratory 
acidosis and hypercapnia, consistent with his smoking 
history.  The examiner opined that the gunshot wound injury 
in the chest did not correspond to the veteran's COPD, which 
he attributed to the veteran's smoking.

The veteran had a VA general medical examination in April 
2000.  The examiner reported that he carefully reviewed all 
of the veteran's recent and electronic medical records and 
his VA claims folder.  As medical history, the examiner 
listed the 13 medical problems.  The list comprised shell 
fragment wounds of the chest in 1950, hypertension, 
peripheral vascular disease, status post five identified 
vascular surgical procedures, coronary artery disease with 
stenosis of multiple coronary arteries, occlusion of the 
right carotid artery, COPD and others.  The examiner noted 
the veteran's military history, including no post-injury 
chest surgery, removal of shrapnel, use of a respirator, or 
oxygen therapy.  The examiner noted that service medical 
records showed the location of shrapnel wounds and that no 
shrapnel actually penetrated the heart.

The veteran reported current shortness of breath with walking 
100 feet or climbing three or four steps, inability to 
perform any household activities such as cutting grass or 
gardening.  The veteran reported several episodes of chest 
pain daily, sometimes with walking and sometimes while at 
rest; pain was relieved with nitroglycerine.  The examiner 
noted January and April 1999 hospitalizations for chest pain, 
with myocardial infarction ruled out both times, and severe 
anemia found on the second 1999 admission.  The examiner 
summarized the findings of an extensive cardiac work-up 
during the November 1998 hospitalization, and the 
determination that the veteran was not a candidate for 
coronary artery bypass grafting because of his carotid artery 
and peripheral vascular disease.  The examiner listed the 
veteran's 15 current medications.  The veteran reported that 
he started smoking at age 12 and stopped smoking recently.

On physical examination, the examiner noted the veteran to be 
well developed, in no acute distress, and with the odor of 
tobacco on his breath.  The lungs had some scattered rhonchi 
diffusely.  The examiner could not see entry scars from the 
shrapnel wounds of the chest.  The heart had regular rate and 
rhythm.  S1 and S2 heart sounds were normal.  A grade 2/6 
systolic ejection murmur was heard along the left sternal 
border and in the aortic area.  There were no gallops or 
rubs.

The examiner described the findings of the November 1998 left 
heart catheterization, listing the vessels examined and the 
percentages of occlusion and stenosis found.  A two 
dimensional echocardiogram of November 1998 showed all 
cardiac chambers normal in size.  There was annular 
calcification of the mitral valve with minimal regurgitation.  
The examiner noted that the echocardiogram report contained 
no remarks about any problems with the pericardium.  The 
examiner also reported the findings of the November 1998 
Adenosine Thallium stress test and of the January 1999 duplex 
scan of carotid arteries.

The examination impressions were severe coronary artery 
disease; severe peripheral vascular disease; moderate chronic 
obstructive pulmonary disease; hypertension; PTSD; and right 
internal carotid artery occlusion.  The examiner commented 
that the veteran was severely disabled due to his various 
medical problems, but the examiner could not say that any of 
his disabilities are related to the service-connected 
shrapnel injury of the chest.  He opined the more likely 
cause of coronary artery and peripheral vascular disease was 
smoking, hyperlipidemia, and hypertension.  He opined that 
the pleural calcifications noted in the left side of the 
chest might have resulted from the retained shrapnel in the 
chest.

In an August 2000 statement, the veteran's accredited 
representative asserted that the RO did not comply with the 
Board's December 1998 remand instruction.  The representative 
asserted that the Board should not rely upon the March 2000 
examiner's report of a March 10, 2000, pulmonary function 
test, because the original report was not of record.  The 
representative asserted that neither the March 2000 nor the 
April 2000 examination report separated residuals of shell 
fragment wounds from residuals of non-service-connected 
conditions.  The representative sought remand of all issues 
on appeal.



II.  Analysis

The issues of increased rating for the residuals of shell 
fragment wounds are fully developed in compliance with 
current law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The RO obtained the 
pertinent VA records, afforded the veteran all necessary 
examinations, obtained necessary medical opinions, and, in 
the May 2000 supplemental statement of the case, notified the 
veteran of the result of development and of the RO's next 
intended action in his case.  The Board disagrees with the 
appellant's representative regarding the sufficiency of the 
RO's implementation of the December 1998 remand instructions.

Specifically, the March and April 2000 examination reports 
were substantially responsive to the Board's remand 
instructions.  Both reviewed the claims folder and other 
pertinent medical records.  This review comprehended the 
specific instructions to consider specific parts of the 
record.  Implementation of the instruction was inherent in 
the review of the entire record.  The March 2000 examiner 
reported the March 10, 2000, pulmonary function test in 
detail.  Absent evidence of inaccurate reporting of the data, 
the Board assumes the professional competency of the 
reporting physician and concludes that the data from the test 
is actually of record.  Consequently, it is immaterial that 
the original report is constructively of record, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and the Board will not 
remand the case to obtain a copy of the original report.  The 
March 2000 examiner identified the residual of the shell 
fragment wound of the anterior chest as a plaque in the left 
lung, and provided a medical opinion about the cause of the 
veteran's pulmonary dysfunction.  In attributing them 
entirely to non-service-connected causes the question of 
which pulmonary problems were attributable to the shell 
fragment wound became moot.  The examination substantially 
complied with the remand order.  See Roberts v. West, 13 Vet. 
App. 185 (1999) (examination finding it infeasible to reach a 
medically conclusive response to question in remand did not 
fail to comply with remand instruction).

The remand provided for return of the September 1997 
examination report to the original examiner or to another 
physician if the original examiner was unavailable.  Absent 
evidence to the contrary, the Board assumes that the 
September 1997 examination report was given to another 
physician because the original examiner was unavailable, as 
authorized.  Also, absent contrary evidence, the Board 
assumes that the April 2000 examiner was a competent 
specialist within the meaning of the remand.  The April 2000 
examiner also reviewed the entire medical record, thereby 
implicitly executing the remand instruction to note specific 
records.  The April 2000 examination report did respond to 
the remand instruction to identify the symptoms and residuals 
of the shell fragment wound of the ventricular myocardium by 
reporting that there was no evidence of shell fragment injury 
of the heart itself and by attributing all findings to causes 
other then shell fragment wound.  Thus, the instruction 
became moot.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria applied to both shell fragment wounds 
have changed during the pendency of the veteran's increased 
rating claims.  Consequently, the Board must consider as to 
each disability whether the older or the newer criteria are 
more advantageous to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In July 1996, when the veteran initiated the claim that gave 
rise to this appeal, the shell fragment wound of the anterior 
chest was rated by applying the criteria for rating residuals 
of an injury of the pleural cavity, including gunshot wounds.  
See 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).  When the 
RO adjudicated the claim in November 1996, the rating 
schedule had been amended.  Diagnostic Code 6818 was removed, 
and a general formula for rating restrictive lung disease was 
promulgated effective October 7, 1996.  See 61 Fed. Reg. 
46728 (1996).

The RO rated the shell fragment wound of the anterior chest 
under Diagnostic Code 5321-6843, thus indicating an 
underlying injury was rated for its residual manifestations.  
See 38 C.F.R. § 4.27 (2000).  In this instance, injury of the 
thoracic muscle group, which includes muscles that control 
respiration, 38 C.F.R. § 4.73, Diagnostic Code 5321 (2000), 
was rated as a traumatic chest wall defect, evaluated 
according to the general rating formula for restrictive lung 
disease based on the result of pulmonary function tests.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2000).  Diagnostic 
Code 6843 was newly promulgated in October 1996.

The shell fragment wound with retained foreign body in the 
left ventricular myocardium, has been rated under Diagnostic 
Code 7099-7003.  The first code indicates a condition of the 
cardiovascular system not listed in the schedule for rating 
disabilities, and the second code indicates an analogy to 
pericardial adhesions.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  
The criteria for rating pericardial adhesions changed 
effective January 12, 1998.  62 Fed. Reg. 65219 (1997).  
Prior to the change, pericardial adhesions were rated 100 
percent if extensive, obliterating the sac, with congestive 
heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7003 
(1997)  Lesser conditions were rated as rheumatic heart 
disease.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

The newer rating criteria provide for various percentage 
ratings based on the cardiac symptoms manifested when the 
heart is taxed with certain workloads measured in METs.  
38 C.F.R. § 4.104, Diagnostic Code 7003 (2000).

The evidence of record is such that there is no viable choice 
to make between older and newer rating criteria in rating the 
residuals of either shell fragment wound.  The most salient 
feature of the whole body of medical evidence is that none of 
it relates impairment of breathing and cardiovascular/ 
peripheral vascular diseases to either anterior chest or 
ventricular myocardium shell fragment wounds.  This can be 
seen in the Chelsea Naval Hospital chest conference, which 
ultimately found that even if there were a fragment in the 
heart, no symptoms could result from it, through the numerous 
reports of significant medical history recorded in a 
treatment context, which are without mention of the shell 
fragment wounds, to the March and April 2000 VA examination 
reports.

The only finding pertinent to the veteran's claims attributed 
to a shell fragment wound was of a plaque in a lung, 
apparently the left, with the question whether pleuritic pain 
was attributable to it.  No disability was attributed to the 
fragment noted in the right lung parenchyma.  Any discomfort 
related to the plaque and to the presence of the fragment is 
well compensated at the 20 percent level for "moderate 
residuals of injury of the under pleural cavity; bullet or 
missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion."  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).  Whereas no 
respiratory dysfunction revealed by pulmonary function test 
is attributable to the wound of the anterior chest, the 
criteria of the general formula for restrictive lung disease, 
including traumatic chest wall defect, are inapplicable to 
rating this disability.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2000).

Regarding the shell fragment wound of the ventricular 
myocardium, there is no evidence to attribute any disability 
to it, consequently, neither the older nor the newer rating 
criteria can provide a basis for a higher rating.  See 
38 C.F.R. § 4.104, Diagnostic Code 7003 (1997 & 2000).

The two most thorough examinations done to identify and 
evaluate the severity of the residuals of shell fragment 
wounds, those of March and April 2000, clearly and 
unequivocally attributed both pulmonary/respiratory and 
cardiovascular/peripheral vascular disease to causes 
unrelated to the shell fragment wounds, with the exception of 
the plaque noted on chest x-ray study discussed above.  
Disability ratings are fundamentally to provide appropriate 
compensation for disability resulting from disease or injury 
incurred in service, based on the average impairment in 
earning capacity resulting from such diseases and injuries.  
38 C.F.R. § 4.1 (2000).  The veteran is not entitled to 
increased ratings for his shell fragment wounds, because the 
facts show that the diseases and dysfunctions that cause more 
disability than he is currently compensated for are not 
attributable to the service-connected wounds.  He is not 
entitled to compensation ratings based on non-service-
connected disabilities just because those disabilities are 
described by the criteria that could apply to his service-
connected shell fragment wounds because of their anatomical 
location.  The clear preponderance of the evidence is against 
finding that any of his pulmonary/respiratory and 
cardiovascular manifestations are attributable to his shell 
fragment wounds.

The veteran has had the current disability ratings for 
residuals of shell fragment wounds of the anterior chest and 
of the ventricular myocardium for over 20 years.  As such, 
regulation provides that neither may be reduced except upon a 
showing it was base on fraud.  38 C.F.R. § 3.951(b) (2000).  
Consequently, the veteran suffers no injury by the Board's 
factual findings in this case.  The preponderance of the 
evidence is against granting a higher rating for residuals of 
a shell fragment wound of the anterior chest wall or for 
residuals of a shell fragment wound with retained foreign 
bodies, left ventricular myocardium.


ORDER

Increased ratings for residuals of a shell fragment wound of 
the anterior chest wall or for residuals of a shell fragment 
wound, with retained foreign bodies, left ventricular 
myocardium are denied.


REMAND

The veteran testified in June 1998 that his doctor had 
increased his PTSD medication several months before the 
hearing, i.e., since his last VA psychiatric examination.  An 
increase in dosage could mean a change in severity of the 
disorder.  Consequently, the September 1997 VA psychiatric 
examination no longer affords a contemporaneous view of the 
disability.  Another examination is necessary.

Additionally, the veteran has reported weekly group therapy 
sessions.  The VA outpatient records in the claims file do 
not seem to account for the length of time the veteran has 
apparently been in therapy, even taking the records of missed 
sessions into account.  Another request for group therapy 
records is warranted.

The reports in the claims file that do show group therapy 
attendance are uninformative about the severity of the 
veteran's PTSD.  It would help determine the actual level of 
disability caused by PTSD if the therapist or leader of the 
veteran's therapy group provided a statement about the 
manifestations, severity, and social and industrial effects 
of the veteran's PTSD.

Whereas evidence about the veteran's PTSD may be pertinent to 
the TDIU issue, entitlement to TDIU should be readjudicated 
in light of any new evidence obtained about PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of the 
veteran's participation in VA group 
therapy, including any notes about the 
substance of the veteran's participation, 
and request the group therapist or other 
leader to provide a report about the 
manifestations, severity, and social and 
industrial effects of the veteran's PTSD 
as seen through the group therapy.  If 
the veteran is no longer in group 
therapy, request the report from the 
group leader at the time of his most 
recent attendance.  Associate any 
information obtained with the claims 
folder.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
manifestations, severity, and social and 
industrial effects of the veteran's PTSD.  
Associate any information obtained with 
the claims folder.

3.  Readjudicate the claims for increased 
rating for PTSD and for TDIU, including 
whether the claim forTDIU should be 
submitted to the Director, Compensation 
and Pension Service, for TDIU on an 
extra-schedular basis under 38 C.F.R. 
§ 4.16(b).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



